Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Lodgement of Directors’ Interest Notices Melbourne , Australia, 6 August 201 5 . Progen Pharmaceuticals Ltd (“Progen” or “the Company") (ASX: PGL, OTC: PGLA) hereby lodges the following announcements: ● Appendix 3X: Change of Director’s Interest Notice on behalf of Dr Christopher Harvey ● Appendix 3Z: Change of Director’s Interest Notice on behalf of Mr Heng Hsin Tang Having regard to ASX Listing Rules 3.19A and 3.19B and Guidance Note 22: “Director Disclosure of Interests and Transactions in Securities – Obligations of Listed Entities”, the Company makes the following submissions in relation to the late lodgement of the Appendices 3X and 3Z: 1. Explanation for late lodgement of Appendices 3X & 3Z The Appendices 3X & 3Z were not lodged within 5 business days after the date of the appointment of Dr Christopher Harvey and resignation of Mr Heng Hsin Tang respectively (i.e. by 23 March 2015) due to an inadvertent oversight. The Company confirms that it is aware of and understands its obligations under the Corporations Act 2001 (Cth) and ASX Listing Rules, in particular the obligations under Listing Rules 3.19A and 3.19B. 2. Arrangements in place between the Company and its Directors to ensure that it is able to meet its minimum disclosure obligations under Listing Rule 3.19A The Company considers that it has the necessary education, reporting and notification policies in place to ensure compliance with the disclosure obligations under Listing Rule 3.19A. The Company ensures that Directors are aware of their obligations to inform the Company Secretary of any changes in their relevant interests during their tenure, and to provide all information necessary for the Company to comply with its obligations under Listing Rule 3.19A. 3. Additional steps being considered by the Company to ensure compliance with Listing Rule 3.19B The Company considers its current arrangements are adequate for ensuring timely notification. However, given the late lodgement of this Appendix 3Y, the Company is reviewing those arrangements, and will make changes if appropriate. The Company Secretary has reminded all Directors of their obligations under the Company’s Policy together with the requirements of the ASX Listing Rules. The Company will continue to review and update its policies as and when required. ENDS About Progen Pharmaceuticals Ltd Progen Pharmaceuticals Limited is a biotechnology company committed to the discovery, development and commercialization of small molecule pharmaceuticals primarily for the treatment of cancer. Progen has built a focus and strength in anti-cancer drug discovery and development. www.progen-pharma.com For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages. Appendix 3X Initial Director’s Interest Notice Rule 3.19A.1 Appendix 3X Initial Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/9/2001. Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.1 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of Director DR CHRISTOPHER HARVEY Date of appointment 16 March 2015 Part 1 - Director’s relevant interests in securities of which the director is the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Number & class of securities Nil + See chapter 19 for defined terms. 11/3/2002 Appendix 3X Page 1 Appendix 3X Initial Director’s Interest Notice Part 2 – Director’s relevant interests in securities of which the director is not the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Name of holder & nature of interest Note: Provide details of the circumstances giving rise to the relevant interest. Nil Number & class of Securities Part 3 – Director’s interests in contracts Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. Detail of contract N/A Nature of interest N/A Name of registered holder (if issued securities) N/A No. and class of securities to which interest relates N/A + See chapter 19 for defined terms. Appendix 3X Page 2 11/3/2002 Appendix 3Z Final Director’s Interest Notice Rule 3.19A.3 Appendix 3Z Final Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/9/2001 . Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.3 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of director HENG HSIN TANG Date of last notice 20 November 2014 Date that director ceased to be director 16 March 2015 Part 1 – Director’s relevant interests in securities of which the director is the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Number & class of securities (a) Ordinary Fully Paid Shares – 117,354 (b) Unlisted Options – 450,000: (i) 150,000 unlisted options exercisable at $1.20, vesting 1 December 2014, expiring 1 December 2018 (ii) 150,000 unlisted options exercisable at $1.30, vesting 1 June 2015, expiring 1 June 2018 (iii)150,000 unlisted options exercisable at $1.50, vesting 1 December 2015, expiring 1 December 2018 + See chapter 19 for defined terms. 11/3/2002 Appendix 3Z Page 1 Appendix 3Z Final Director’s Interest Notice Part 2 – Director’s relevant interests in securities of which the director is not the registered holder Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Name of holder & nature of interest Note: Provide details of the circumstances giving rise to the relevant interest Number & class of securities Part 3 – Director’s interests in contracts Detail of contract Nature of interest Name of registered holder (if issued securities) No. and class of securities to which interest relates + See chapter 19 for defined terms. Appendix 3Z Page 2 11/3/2002
